internal_revenue_service number release date index numbers ---------------------- -------------------------------------------------- -------------------------------------- ------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-124044-07 date date -------------------------------------- legend old parent -------------------------------------------------------------------- ----------------------------------------------------------- distributing -------------------------------------------------------------------- ----------------------------------------------------------- controlled -------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------- ------------------------------------------ sub -------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------- sub ------------------------------- -------------------------------------------------------------------- --------------------------------------------------------- ---------------------------------- merger sub -------------------------------------------------------------------- investor ---------------------------------------------------------------------------- --------------------------------------------------------------- a -------------- ------------------------------------------------------------------- ---------- ------------------ -- -- --- ------------------- ------------------- --- -- --- ------ ---- -- ----------------- -- --------------- ------------- ------------- ------------------ ----------------- ------------------- plr-124044-07 business a business b a b c d e f g h i j k l m n o p date date date plr-124044-07 dear ---------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by the appropriate parties this office has not verified any of the materials submitted in the support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the share distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is being used principally as a device for the distribution of earnings_and_profits of the distributing or controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing or controlled_corporation see sec_355 and sec_1_355-7 summary of facts old parent is the publicly-traded common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return old parent has a single class of common_stock outstanding and management believes that a is the only shareholder who owns five percent or more of this stock old parent wholly owns sub which engages in business a sub which engages in business b and various other subsidiaries trusts and limited_liability companies old parent also owns all of the common_stock of distributing the only class of stock distributing currently has outstanding distributing wholly owns merger sub and controlled controlled has outstanding a single class of common_stock distributing merger sub and controlled were each created in anticipation of the proposed transactions described below all of the above mentioned entities are domestic financial information has been submitted which indicates that business a directly conducted by sub and business b directly conducted by sub each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years plr-124044-07 the proposed transactions for what are represented to be valid business reasons the following transactions have been proposed collectively the proposed transactions i merger sub will merge into old parent the old parent merger in the old parent merger every a issued and outstanding shares of old parent common_stock will automatically convert into b shares of common_stock of distributing holders of old parent common_stock that would otherwise be entitled to receive fractional shares of distributing common_stock will be paid cash in lieu of such fractional shares as a result of the old parent merger old parent will become a wholly-owned subsidiary of distributing and distributing will become the publicly-traded parent of the group ii immediately following the old parent merger old parent will be converted into a limited_liability_company old parent llc that will be wholly owned by distributing the old parent conversion iii old parent llc will distribute all of the shares of common_stock of sub to distributing iv pursuant to an investment agreement investor will acquire the share issuance a number of newly issued shares of class a common_stock of distributing the distributing class a common_stock the distributing class a common_stock will be automatically convertible into distributing common_stock that will represent approximately c of the distributing common_stock upon the share conversion described in step ix below v distributing or one or more of its subsidiaries are expected to incur approximately dollar_figured of indebtedness from third-party sources vi distributing or its subsidiaries will pay off certain intercompany indebtedness plus accrued and unpaid interest owed to old parent sub will then make a distribution or loan of cash to distributing following this step and the preceding step distributing will have approximately dollar_figuree in cash not including cash held by old parent vii distributing will contribute all of the membership interests of old parent llc and approximately dollar_figuree of cash to controlled the contribution viii distributing will distribute on a pro_rata basis to holders of record of distributing common_stock other than investor all of its controlled common_stock the share distribution ix the distributing class a common_stock will automatically convert into distributing common_stock on a day subsequent to the share distribution plr-124044-07 the by-laws of distributing provide that the initial distributing board will consist of f directors g of whom will be designated by investor and g of whom are designated by name or title the remaining directors will be selected by old parent after certain consultations are undertaken and consents which will not be unreasonably withheld or delayed acquired pursuant to a shareholder’s agreement with investor until the earlier of the h year anniversary of the closing date and the termination of the shareholder’s agreement if investor owns at least i of the outstanding common_stock of distributing it will have the right to nominate g directors to stand for election if investor's ownership percentage is between i and j k directors if the ownership percentage is less than j but the fair_market_value of its distributing stock equals or exceeds dollar_figurel m directors and if the fair_market_value is less than dollar_figurel investor shall not have the right to nominate any directors any directors so nominated by investor must still stand for election and be voted upon by all of the distributing shareholders each share of distributing common_stock whether owned by investor or by the public has identical rights with respect to voting for directors old parent has a share repurchase program that gives it the ability to purchase annually up to n shares of its issued and outstanding common_stock the share repurchase program as part of the share repurchase program old parent repurchased o shares on date and a total of p shares between date and date through accelerated share repurchase agreements the accelerated share repurchases in connection with the proposed transactions controlled and its affiliates the controlled_group will enter into agreements with distributing and its affiliates the distributing group for i transitional arrangements ii tax sharing and allocations iii certain other contractual relationships including contractual relationships whereby members of the distributing group provide services to members of the controlled_group with respect to business b and whereby members of the controlled_group provide services to members of the distributing group with respect to business a and contractual relationships regarding referral arrangements representations the following representations have been made regarding the old parent merger and the old parent conversion a the fair_market_value of the shares of distributing common_stock and other consideration received by each old parent shareholder will be approximately equal to the fair_market_value of the old parent stock surrendered in the exchange b immediately following consummation of the old parent merger and the old parent conversion and prior to the share issuance the shareholders of old parent will own all of the outstanding distributing stock and will own such stock solely by reason of their ownership of old parent stock immediately prior to the transaction plr-124044-07 c other than pursuant to the share issuance and possible acquisitions to be negotiated after the distribution date distributing has no plan or intention to issue additional shares of its stock following the old parent merger and the old parent conversion d immediately following consummation of the old parent merger and the old parent conversion and prior to the contribution distributing through old parent llc will possess the same assets and liabilities except for assets used to pay expenses_incurred in connection with the transaction as those possessed by old parent immediately prior to the transaction assets used to pay expenses and all redemptions and distributions except for regular normal dividends and stock buybacks under the share repurchase program made by old parent immediately preceding the transaction will in the aggregate constitute less than one percent of the net assets of old parent e at the time of the old parent merger and the old parent conversion old parent will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in old parent f the liabilities of old parent assumed by distributing plus the liabilities if any to which the transferred assets are subject were incurred by old parent in the ordinary course of its business and are associated with the assets transferred g the old parent shareholders will pay their respective expenses if any incurred in connection with the old parent merger and the old parent conversion h old parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 i the payment of cash in lieu of a fractional share of distributing stock is solely for the purpose of avoiding the expense and inconvenience of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash that will be paid in the transaction to any shareholder in lieu of a fractional share of distributing stock will not exceed one percent of the total consideration that will be distributed in the transaction the following representations have been submitted regarding the contribution and the share distribution j no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation k the share distribution is being carried out for the following corporate business purposes to eliminate the competition for capital between business a and plr-124044-07 business b to provide both businesses with an enhanced acquisition currency and to raise capital by facilitating the investment by investor the share distribution is motivated in whole or substantial part by one or more of these corporate business purposes l the transaction is not used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both m the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property n no two parties to the transaction are investment companies as defined in sec_368 and iv o the share distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation p all repurchases of stock by old parent prior to the date of the share distribution were not related to the proposed transactions and the total amount of shares old parent was authorized to repurchase would have been the same regardless of the proposed transactions q other than discussions with investment banks about facilitating open market purchases pursuant to accelerated share repurchase programs there was no agreement understanding arrangement or substantial negotiations within the meaning of sec_1_355-7 with respect to the stock repurchases that occurred pursuant to old parent’s share repurchase program r immediately before the share distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock or the excess_loss_account that a member may have in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included in income immediately before the share distribution to the extent required by regulations see sec_1_1502-19 plr-124044-07 s the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing in the contribution each equals or exceeds the sum of the liabilities assumed within the meaning of sec_357 by controlled plus any liabilities to which the transferred assets are subject t the liabilities assumed within the meaning of sec_357 by controlled in the contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred u immediately after the transaction as defined in sec_355 either no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the proposed transactions or distributing and controlled will not be a disqualified_investment_corporation within the meaning of sec_355 v for purposes of sec_355 immediately after the share distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the share distribution w for purposes of sec_355 immediately after the share distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the share distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five year- period determined after applying sec_355 ending on the date of the share distribution x payments made in connection with all continuing transactions if any between distributing and its affiliates and controlled and its affiliates will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length y any debt owed by controlled to distributing after the share distribution will not constitute stock_or_securities z distributing and controlled each will elect under sec_355 to treat all members of its separate_affiliated_group sag as defined in sec_355 as one plr-124044-07 corporation in determining whether it meets the requirement of sec_355 regarding active_conduct_of_a_trade_or_business aa the five years of financial information submitted on behalf of the businesses conducted by sub a member of the distributing sag and by sub a member of the controlled sag is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted sub is and following the share distribution will be affiliated with distributing in a manner that satisfies sec_1504 without regard to sec_1504 at the time of and following the share distribution sub will be affiliated with controlled in a manner that satisfies sec_1504 without regard to sec_1504 bb following the share distribution the distributing sag and the controlled sag will each continue the active_conduct of its respective businesses independently and with its own employees rulings based solely on the information submitted and representations made we rule as follows regarding the old parent merger and the old parent conversion the old parent merger together with the old parent conversion will qualify as a reorganization under sec_368 old parent and distributing will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by an old parent shareholder solely as the result of the receipt of distributing common_stock in the old parent merger except with respect to cash received in lieu of fractional shares sec_354 an old parent shareholder who receives cash in lieu of fractional shares of distributing common_stock will recognize gain_or_loss equal to the difference between the amount of cash received and the basis of the old parent common_stock allocable to the fractional share interest rev_rul 1966_2_cb_116 revproc_77_41 c b no gain_or_loss will be recognized by old parent in the old parent merger and the old parent conversion sec_361 and sec_357 no gain_or_loss will be recognized by distributing in the old parent merger and the old parent conversion sec_1032 the basis of each asset of old parent in the hands of distributing will be the same as the basis of that asset in the hands of old parent immediately prior to its transfer sec_362 plr-124044-07 the holding_period of each old parent asset held by distributing will include the period during which the asset was held by old parent sec_1223 the aggregate tax basis of the distributing common_stock that an old parent shareholder receives in the old parent merger will be the same as the aggregate tax basis of the shares of old parent common_stock converted into shares of distributing common_stock decreased by the amount of any_tax basis allocable to any fractional share interest in distributing common_stock for which cash is received sec_358 the holding_period of the distributing common_stock received by an old parent shareholder in the old parent merger will include the holding_period of the shareholder’s old parent common_stock provided that the old parent common_stock is held as a capital_asset on the date of the old parent merger sec_1223 the tax_year of the affiliated_group of old parent will not end on the date of the old parent merger and such tax_year will continue with distributing as the successor to old parent in its capacity as the common parent of the affiliated_group_of_corporations of which old parent was the common parent sec_1_381_b_-1 and sec_1 d i based solely on the information submitted and representations made we rule as follows regarding the contribution and the share distribution the contribution together with the share distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing in the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled in the contribution sec_1032 controlled’s basis in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of the controlled stock in the share distribution sec_355 no gain_or_loss will be recognized by distributing in the share distribution sec_361 plr-124044-07 the aggregate tax basis of the controlled stock and the distributing stock in the hands of the distributing shareholders will be the same as the aggregate tax basis of the distributing stock held by such holders immediately before the share distribution allocated in proportion to the fair_market_value of each sec_358 and b and sec_1 a if a distributing shareholder that purchased or acquired shares of distributing stock on different dates or at different prices is not able to identify which particular share of controlled stock is received with respect to a particular share of distributing stock the shareholder may designate which share of controlled stock is received with respect to a particular share of distributing stock provided the terms of the designation are consistent with the terms of the share distribution assuming that the shares of distributing stock held by each distributing shareholder are capital assets in the hands of such shareholder the holding_period of the controlled stock received by the distributing shareholder will include the holding_period for the distributing stock on which the distribution is made ie the shareholder’s holding_period for the old parent common_stock from which his or her shares of distributing stock were converted in the old parent merger sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of investor upon the conversion of its shares of distributing class a common_stock into distributing common_stock sec_1036 the initial designation of directors for the distributing board and the governance arrangements set forth in the shareholder’s agreement and the distributing by-laws will not be taken into account for purposes of the sec_355 and sec_355 analyses the share repurchase program including the accelerated share repurchases will not have any effect on the determination of whether there has been an acquisition of a percent or greater interest in distributing ie the share repurchases will not affect the determination of the percentage of the total combined voting power or value of distributing stock acquired within the meaning of sec_355 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular we express no opinion regarding plr-124044-07 i whether the share distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the share distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled see sec_355 and sec_1_355-2 iii whether the share distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 and iv the federal_income_tax treatment of any cash distributed by sub to distributing as described in step vi above procedural matters this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely _richard k passales________ richard k passales senior counsel branch office of associate chief_counsel corporate
